NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      MAR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 RENARD TRUMAN POLK,                             No. 15-17491

                  Plaintiff-Appellant,           D.C. No. 3:14-cv-00073-MMD-
                                                 VPC
   v.

 DWAYNE DEAL; et al.,                            MEMORANDUM*

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Renard Truman Polk, a Nevada state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

Fourteenth Amendment due process claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Mendiola-Martinez v. Arpaio, 836 F.3d 1239, 1247


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2016) (summary judgment); Williams v. Paramo, 775 F.3d 1182, 1191

(9th Cir. 2015) (failure to exhaust administrative remedies); Jones v. Blanas, 393
F.3d 918, 926 (9th Cir. 2004) (statute of limitations). We affirm.

      The district court properly dismissed as untimely Polk’s claims arising from

the alleged taking of Polk’s personal property in 2008, 2009, and 2010 because

Polk filed this action years after the statute of limitations had run. See Rosales-

Martinez v. Palmer, 753 F.3d 890, 895 (9th Cir. 2014) (under Nev. Rev. Stat.

§ 11.190(4)(e), the statute of limitations for § 1983 actions in Nevada is two years).

      The district court properly granted summary judgment for failure to exhaust

administrative remedies Polk’s claims arising from the confiscation of his personal

property because Polk failed to raise a genuine dispute of material facts as to

whether he properly exhausted his administrative remedies or whether

administrative remedies were effectively unavailable. See Woodford v. Ngo, 548
U.S. 81, 90 (2006) (“[P]roper exhaustion of administrative remedies . . . means

using all steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits).” (emphasis, citation, and internal quotation

marks omitted)); Sapp v. Kimbrell, 623 F.3d 813, 822-23 (9th Cir. 2010)

(exhaustion not required when administrative remedy is unavailable).

      The district court properly dismissed Polk’s claim based on deductions from

his inmate account for legal materials because the deductions were authorized by a


                                          2                                       15-17491
valid act of the Nevada legislature, and the legislative process satisfies the

requirements of procedural due process. See Nev. Rev. Stat. § 209.246(3)(a)-(c)

(authorizing deductions from an inmate’s personal account for postage, legal

photocopies, legal supplies and other costs “related to litigation” that the prison

incurs on behalf of the inmate); Halverson v. Skagit County, 42 F.3d 1257, 1260-6

(9th Cir. 1994) (“[G]eneral notice as provided by law is sufficient.”).

      Polk’s pending motion (Docket Entry No. 31) is denied.

      AFFIRMED.




                                           3                                     15-17491